Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00623-CV

                   IN THE ESTATE OF Marjorie A. CHILDS, Deceased

                     From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2014-PC-0056
                         Honorable Tom Rickhoff, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and the case is REMANDED for further proceedings. Costs of this appeal are taxed
against appellee Mollie Childs.

       SIGNED April 20, 2016.

                                             _____________________________
                                             Luz Elena D. Chapa, Justice